 RIPLEY MANUFACTURINGCOMPANY47Ripley Manufacturing CompanyandSouthern Illinois DistrictCouncil,International Ladies' Garment Workers Union, AFL-CIO.Case No. 26-CA-1240.October 10, 1962DECISION AND ORDEROn August 1, 1962, Trial Examiner William Seagle issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had not engaged in the unfair labor practices alleged inthe complaint and recommending that the complaint be dismissed inits entirety, as set forth in the attached Intermediate Report.There-after, the General Counsel and the Charging Party filed exceptions tothe Intermediate Report, and supporting briefs.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman McCulloch and Members Rodgers andFanning].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record, andadopts the findings, conclusions, and recommendations of the TrialExaminer.[The Board dismissed the complaint.]INTERMEDIATE REPORTSTATEMENT OF THE CASEUpon a chargefiledMarch 23, 1962,a complaintdated May 7, 1962,was issuedagainst the Respondent,chargingitwith the discriminatorydischargeof DorothyJacobs, one of its employees,in violation of Section 8(a)(1) and(3) of the Act.The answer of the Respondent admittedthe dischargeof DorothyJacobs on orabout February 9, 1962,but deniedthat itwas in violationof the Act. Issue thushaving been joined,Trial ExaminerWilliam Seagle held a hearingwith respect tothe charge at Ripley,Tennessee,on June 20,1962.At the close of thetaking oftestimony,counselfor the General Counsel presentedoral argument, and subse-quently filed a brief.Counsel forthe Respondentand for the Charging Party waivedoralargumentbut, subsequentto the hearing, they both filed briefs.All three briefshave been dulyconsidered.Upon the entirerecord in the case,and based upon my observationof the wit-nesses, I hereby make the following:FINDINGS OF FACT1.THE RESPONDENTThe Respondent,RipleyManufacturing Company, is now,and at all materialtimes has been,a Tennessee corporation,operating a garment manufacturing plantat Ripley, Tennessee.During the past 12 months, the Respondent, at its Ripley plant,received goods and material valued in excess of $50,000 directly from points outsidethe State of Tennessee,and during the same period,shipped finished products valuedin excess of $50,000 directly to points outside the State of Tennessee.Jurisdiction is not disputed.139 NLRB No. 3. 48DECISIONS OF NATIONAL LABOR RELATIONS BOARDII.THE LABOR ORGANIZATION INVOLVEDSouthern Illinois District Council, International Ladies' Garment Workers Union,AFL-CIO, is now, and at all material times has been, a labor organization that hassought to organize the employees of the Respondent.III.THE ALLEGED UNFAIR LABOR PRACTICEThe present proceeding is an aftermath of another one against the same Respondentin 1961 in which it was charged with unfair labor practices in violation of Section8(a) (1) and(3) of the Act.After a hearing that ran from November 28 to De-cember 5, 1961, the Trial Examiner found that the Respondent had violated Section8(a)(1) and (3) of the Act by keeping under surveillance a meeting of its em-ployees on April 27, 1961; by discriminatorily shutting down its manufacturingoperations and laying off the employees engaged in such operations during theperiod from April 28 to June 7, 1961; and by discriminatorily laying off and there-after refusing to reemploy six employees named Garrett, Reece, Emerson, Russell,Escue, and Medile.IThe Trial Examiner also found, however, that the Respondenthad not committed other alleged acts of interference, restraint, or coercion, includingthe surveillance of another meeting, and that the Respondent had not discriminatedwith respect to the employment tenure of seven other employees named Kilpatrick,Dew, Hill, Steelman, Belton, Howard, and Scallions.The Respondent filed excep-tions to the Trial Examiner's Intermediate Report which are still pending beforethe Board.It appears from the Intermediate Report in the prior proceeding, as well as fromthe evidence before me in the present proceeding, that Jerry Perlstein, an Interna-tional representative of the Union, arrived in Ripley, Tennessee, on April 25, 1961,for the purpose of attempting to organize the Respondent's employees; that the firstorganizational meeting occurred at the home of Rubye Garrett, one of the employees,during the evening of April 26; and that nine of the Respondent's employees-amongthem was Dorothy ("Dottie") Jacobs, the complainant in the present proceeding-were present at this meeting.Dorothy Jacobs signed a union authorization card atthismeeting.The employment history of Dorothy Jacobs shows that she first applied for a jobat the Respondent's Ripley plant on January 9, 1960. She was not hired at thattime.But a few months later Bill Thompson, a local merchant in Ripley, and agood friend of Milton G. Rosenfeld, the president of the Respondent, asked thelatter if he could not find a place for Dorothy Jacobs.Consequently, Rosenfeldhad her come in, and she was given an aptitude and dexterity test which new andinexperienced employees had to take. She did so poorly in these tests that she wasnot given a job. Several months later, however, Thompson, accompanied byJacobs' uncle, a Tennessee highway patrolman, came to see Rosenfeld again, andrenewed his request that he find employment for her.Rosenfeld told Thompsonthat he would try again but, after checking her application, he again decided not togive her employment.After a few more months had elapsed, however, Joe H.Walker, Rosenfeld's local attorney, came to see the latter, accompanied again byJacobs' uncle, the Tennessee highway patrolman, and asked Rosenfeld as a specialfavor to find employment for her.As Rosenfeld was then planning to open asecond plant, the Boydston plant, and needed learners, he agreed to employ herthere, and she started work as a presser at the Boydston plant on October 20, 1960.Within a few days it became apparent that Jacobs was unsatisfactory as a presser,but because of her backing she was transferred to the main Ripley plant and put inthe cutting department where she was assigned to the job of spreading cloth, aswell as doing minor repair and adjustment work. She worked there until the nextslack season when she was laid off on February 11, 1961.As she was in a layoffstatus until June 7, 1961, she was not involved in the shutdown that occurred onApril 28.When employees began to be recalled on June 7, she was among thoserecalled, for the supervisors who were making the decisions with respect to the recallof employees were aware of Rosenfeld's special interest in her.She continued towork at the Ripley plant as a spreader in the cutting department from June 7, 1961,to February 9, 1962, when she was discharged.The circumstances relating to the discharge of Dorothy Jacobs were related bothby Rosenfeld and by C. R. Hargett, who in the fall of 1961 had been made supervisorof the cutting department in which she worked. Both testified as adverse witnessescalledby theGeneral Counsel.1 The evidence In the present proceeding shows that Garrett and Eicue were reemployedby the Respondent on June 11, 1962. RIPLEY MANUFACTURING COMPANY49According to Rosenfeld, he began to notice in his movements about the factoryin January 1962 that Jacobs had no interest in her work. She was often away fromher table and was not paying any attention to her work.He had never thoughtmuch of her work but he now became concerned because her work was deterioratingrather than improving. It was his general policy not to discharge even an unsatis-factory employee until the beginning of the slack season but he spoke to Hargettabout Jacobs, and Hargett told him that she was not doing good work.He, there-fore, told Hargett that he was free to discharge her.Hargett testified that he spoke to Jacobs about the poor quality of her work anumber of times before her discharge but that she ignored his strictures. Indeed,itwas reported to him that, after he had spoken to her about her work and waswalking away, she would stick her tongue out at him.He had to carry more badwork back to her than in the case of any other employee. Several weeks before herdischarge, when he asked her to do some recuts on linings, she failed to do themaltogether, and just before her discharge she cut some linings too short. Some ofthe other employees in the cutting department began to ask Hargett what wouldhappen to them if they stood around the way Dottie did.He delayed, however, indischarging her because there was some rush work and because Faye Dew, thespreader with whom she worked, had to have an operation.Hargett finally told Jacobs that he was discharging her at 4:15 p.m. on Friday,February 9, 1962,2 while the employees were having a meeting in the cafeteria.Heasked her to stay, and told her that he had some bad news for her, that he had tolet her go. She asked why, and he told her that it was because of her bad work.She then asked if she could talk to Rosenfeld but Hargett told her that the latterwas not around but that she could talk to his son, Bob Rosenfeld. She did talk toRosenfeld's son but he told her that he had to accept the recommendation of hersupervisor, and refused to intervene.That same evening Dorothy Jacobs' mothercalled Hargett and asked why her daughter had been dismissed, and Hargett toldthe mother what he had already told the daughter, namely, that it was because ofher unsatisfactory work, although he added that letting her go was "the hardestthing" he had ever done.The unsatisfactory nature of Dorothy Jacobs' work and the scandalous nature ofher behavior as an employee are fully established by the record.At least a halfdozen of her fellow employees-among them was Faye Dew with whom she workedwhen spreading-gave testimony that is in entire agreement with Rosenfeld's andHargett's characterizations of her work, and three of these witnesses were called totestify on behalf of the General Counsel. In adidtion, three of the Respondent'ssupervisors who had occasion to observe her work, gave testimony that was entirelyin harmony with that of her fellow employees.There can be no doubt, therefore,that she deserved to be fired.Having forced herself upon Rosenfeld in the first place,she apparently became convinced that she could get away with almost anything, andbehaved accordingly.The General Counsel, indeed, concedes that Jacobs was an unsatisfactory employeeand that the Respondent had a sound reason for discharging her.He submits, how-ever, that a contributing cause of her discharge was her union activity.But the onlyfactors to which he has pointed in support of this contention are the general anti-union animus with which the Respondent has been charged; the fact that Jacobs wasthe only participant in the union meeting of April 26, 1961, who was recalled in June1961; and an alleged coincidence between the date of her discharge and the Respond-ent's first discovery of her union activity.It seems to me that these factors do not add up to very much.Assuming, for thesake of argument, that the Respondent possessed a union animus, it is still incumbenton the General Counsel to prove by a fair preponderance of the evidence that itplayed a part in the discharge of Jacobs.As the court said inN.L.R.B. v. T. A.McGahey Sr., et al., d/b/a Columbus Marble Works,233 F. 2d 406, 410 (C.A. 5):"The finding of 8 (a) (1) guilt does not automatically make a discharge an unlawfulone, or by supplying a possible motive, allow the Board without more to concludethat the act of discharge was illegally inspired." 3Her recall from layoff status earlyin June 1961 is readily explainable in terms of the special favoritism that gave her jobin the first place, and her recall then could have significance only if it were knownwhether Rosenfeld had knowledge at this time of her attendance at the union meeting2Hargett testified that the discharge of Jacobs occurred on a Thursday or Friday. Thecalendarshows, however, that February 9, 1962, was a Friday.8 Quoted inSears, Roebuck and Company,123 NLRB 1236, 1255. Despitehis findingthat Rosenfeld possessedunion animus,the Trial Examiner in the prior proceeding failedto find that all of Rosenfeld's employment actions were discriminatory. 50DECISIONS OF NATIONAL LABOR RELATIONS BOARDon April 26, and of hersigningthe union authorization card. If he had such knowl-edge, it would virtually exonerate him from any discriminatory motive in dischargingher later.On the other hand, if he lacked such knowledge, her prior recall can havelittle significance.As for the coincidence between Rosenfeld's alleged acquisition of knowledge con-cerning Jacobs' union activity and the timing of her discharge, this coincidence is, inthe first place, far from exact, since he is supposed to have acquired this knowledgeon November 29, the second day of the hearing in the prior proceeding, when testi-mony was first given that Dorothy Jacobs was among those present at the unionmeeting of April 26, and her actual discharge did not occur until February 9, whichwould be more than 2 months after the acquisition of such knowledge.Moreover,even if it be assumed that Rosenfeld's decision to discharge her was actually madeearly in January, more than a month elapsed before it wast carried out.In the second place, I do not believe that it has been satisfactorily shown thatRosenfeld, prior to Dorothy Jacobs' discharge, had actually acquired knowledge ofher attendance at the union meeting of April 26. I credit his testimony that he wasnot actually present at the hearing on the morning of its second day when the testi-mony concerning the meeting was given.He was then actually at the factory takingcare of a customer.The witnesses for the General Counsel could not possibly haveremembered some 7 months after the event whether Rosenfeld was present duringthe whole of the second day of the hearing. I also credit Rosenfeld's testimony thathe was sick in a St. Louis, Missouri, hospital at the time of the issuance of the Inter-mediate Report in the prior proceeding, and that he did not get to read it, therefore,until a few weeks before the hearing in the present proceeding.But, even if I were to assume that Rosenfeld did in fact know prior to the dischargeof Jacobs that she had attended the union meeting of April 26, the knowledge whichhe would have thus obtainedalmosta year after the event, when the union campaignwas quiescent, amounted to so little thata rational manwould have paid little atten-tion to it, and Rosenfeld struck me as a rational man.As a rational man, he wouldat least have sought to find out whether this was Dorothy Jacobs' only flirtation withthe Union.Moreover, the record shows that there was no furtherunionactivity on her part.She did not attend any subsequent union meeting; she made no attempt to solicitmembers for the Union; she did not discuss the Union with any ofthe employeesin her department or with her supervisor, Hargett; andshewas not a witnessat the hearing in the prior proceeding, nor did she even attend any of its sessions as aspectator.She did not content herself, moreover, with mere inactivity. She actuallysigned a petition to the effect that she wanted the union people to stop bothering her.This petition had, apparently, been circulated in the factory after herrecall inJune 1961.In any case in which an employer has long endured an employee with whose serv-ices he had everyreason todispense, his loss of patience when a union campaign hasbeen launched always is, to be sure, a circumstance of suspicion.But, if a worm willturn, surely it is not surprising that an employer will eventually do the same.Thisis all the more credible in the case of Rosenfeld in view of the fact that he had so longresisted the pressure upon him to give her employment at all.Of course,it is alsopossible that Rosenfeld was one of those unforgiving individuals who will harbor agrudge for a long period of time but this can be no more than a speculation.Anotherpossible speculation is that Rosenfeld finally removed Dorothy Jacobs' immunity be-cause of some change in his relationship with one or more of her backers.Aboutsuch a change, Rosenfeld would naturally be rather reticent. In any event,suspicionand speculation are not enough, particularly when there is a perfectly valid reasonfor a discharge.While the existence of such a reason does not necessarilyexoneratean employer, it certainly makes it imperative that it be established by truly persuasiveevidence that he also harbored a discriminatory motive.As for Hargett, who actually fired Dorothy Jacobs, there is not the slightest evi-dence that he had any knowledge of her very limited union activity, or that he wasactuated by antiunion bias in general.He was, in fact,in noway involved in thecharges of unfair labor practices that were involved in the prior proceedings.Hisevidence shows, moreover, that even after his conversation with Rosenfeld aboutDorothy Jacobs he made every reasonable effort to bring about an improvement inher work. It is hardly surprising that he should have decided to fire her after he hadlearned that she was sticking her tongue out at him behind his back.CONCLUSIONS OF LAW1.TheRespondent,RipleyManufacturing Company, isengaged in commercewithin themeaning of Section2(6) and (7) of the Act. DANIEL O'CONNELL'S SONS, INCORPORATED512. Southern IllinoisDistrictCouncil, International Ladies'Garment WorkersUnion, AFL-CIO, is a labor organization within the meaning of Section 2(5) of theAct.3.By discharging Dorothy Jacobs on February 9, 1962, the Respondent did notcommit any unfair labor practice in violation of Section 8(a) (3) and (1) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law,and uponthe entirerecordin the case,it is recommended that the complaint be dismissed.Daniel O'Connell's Sons,IncorporatedandOmer FortinandHoisting and Portable Engineers,LocalNo. 4,InternationalUnion of Operating Engineers,Party to the ContractHoisting and Portable Engineers,LocalNo. 4,InternationalUnion of Operating Engineers,and its business agent, LarryP. SalvucciandOmer FortinandDaniel O'Connell's Sons,Incorporated,Party to the Contract.Cases Nos. 1-CA-3552and 1-CB-723.October 10, 1962DECISION AND ORDEROn June 20,1962, Trial Examiner Lloyd Buchanan issued his Inter-mediate Report in the above-entitled proceeding, finding that the Re-spondents had not engaged in the unfair labor practices alleged in thecomplaint and recommending that the complaint be dismissed in itsentirety, as set forth in the attached Intermediate Report.Thereafter,the General Counsel filed exceptions to the Intermediate Report anda supporting brief and the Respondent Union filed a brief in oppo-sition to the General Counsel's exceptions.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Leedom, Fanning, and Brown].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report and the entire record in the case, including the excep-tions and briefs, and hereby adopts the findings, conclusions, andrecommendation of the Trial Examiner.[The Board dismissed the complaint.]INTERMEDIATE REPORT AND RECOMMENDED ORDERThe complaint herein (issued January 30, and amended March 2, 1962, and atthe hearing; charges filed August 14 and 16, 1961) alleges that, since about April 1,1961, the Company has violated Section 8(a)(3) and (1) of the National Labor139 NLRB No. 13.672010-63-vol. 139-5